Citation Nr: 0500533	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  94-36 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence had been received to 
reopen a claim for service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother, appellant's aunt, and 
appellant's cousin



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from December 1966 to 
August 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the New York, 
New York, Regional Office (RO) that continued a 10 percent 
initial evaluation for post-traumatic stress disorder (PTSD) 
and that also denied appellant's request to reopen a 
previously denied claim for service connection for a nervous 
disorder, subsequently redefined as paranoid schizophrenia.

The Board remanded this case for further development in 
January 2002.  The instructions of that remand were not fully 
complied with.  The case is therefore remanded once again, in 
part, for compliance with some of the original remand 
instructions.  

The issues of entitlement to service connection for 
schizophrenia on the merits, and for entitlement to increased 
initial rating for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in April 1977denied service connection 
for a nervous condition.  He was informed by letter that a 
psychiatric disorder was not shown in service or to a degree 
of 10 percent within 1 year of separation.  There was no 
evidence of disagreement with this action, although 
additional lay statements were submitted in support of the 
claim.

2.  A May 1977 rating decision continuing the denial after 
submission of the lay statements, it is not clear that notice 
of this continued denial was promulgated.  The April 1977 
decision is the last final decision on any basis.

3.  Evidence added to the file since the rating decision of 
April 1977 bears directly and substantially on the specific 
matter under consideration, is not cumulative and redundant 
of the evidence of record, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.


CONCLUSION OF LAW

Evidence received since the rating decision of April 1977 in 
regard to the claimed psychiatric disorder is new and 
material; the claim for service connection for that 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision.  No further assistance in developing the 
facts pertinent to the issues is required.

II.  Factual Background

Appellant's service medical records are on file.  In his pre-
induction Report of Medical History in November 1966, 
appellant reported that he had previously attempted suicide.  
There in no record of psychiatric treatment during service, 
and the separation physical examination makes no mention of a 
psychiatric condition or disability at time of discharge.

Appellant filed a claim for service connection for "severe 
mental problems" in March 1977.  

RO obtained treatment records from [REDACTED],  Hospital 
showing that appellant was admitted for treatment in December 
1976 following several reported suicide attempts.  The 
discharge diagnosis was paranoid schizophrenia.

A rating decision in March 1977 granted a 70 percent 
nonservice-connected pension for paranoid schizophrenia.  

A rating decision of April 1977 denied service connection for 
a nervous condition, based on a finding that there was no 
indication of treatment for a nervous condition while in 
service and no indication that the condition was present at 
the time of discharge.  Appellant was advised to submit 
additional evidence in the form of medical or lay statements.  
There is no evidence that any disagreement was ever filed 
with this decision.

The file contains lays statements dated April 1977 by [redacted], 
[redacted], and [redacted], (appellant's acquaintance, aunt, and mother 
respectively).  These statements describe the changes in 
appellant's behavior upon his return from military service.

RO considered the lay statements above and issued a rating 
decision in May 1977 continuing the denial of service 
connection for a nervous condition.  The file does not show 
that appellant was notified of the May 1977 denial. 

Appellant's mother submitted a VA Form 21-4138 (Statement in 
Support of Claim) in October 1983 requesting that appellant 
be declared incompetent due to the severity of his mental 
condition.  Review of the file does not show that final 
action was taken on this request.

A psychosocial intake note is on file from [REDACTED] [REDACTED],
Community Mental Health Services, also known as [REDACTED],  
Mental Health Clinic, dated December 1986.  The note refers 
to extensive previous psychiatric treatments.

A mental health evaluation from [REDACTED][REDACTED],  Community 
Mental Health Services dated July 1988 provides family and 
social history and discusses appellant's current symptoms.  
Diagnostic impressions were as follows: (1) chronic paranoid 
schizophrenia, (2) chronic psychoactive substance dependence, 
in remission, and (3) rule out PTSD.     

A mental health evaluation from [REDACTED] [REDACTED],  Community 
Mental Health Services dated February 1989 discusses 
appellant's progress since the previous evaluation.

A mental health evaluation from [REDACTED] [REDACTED], Community 
Mental Health Services dated January 1990 describes 
appellant's current history and progress.  The report also 
asserts that appellant has a strong family history of 
schizophrenia and provides an extensive discussion of 
appellant's psychiatric history prior to service.  The report 
lists four current diagnoses: (1) chronic paranoid 
schizophrenia, (2) psychoactive substance dependence, (3) 
PTSD, (4) dissociative disorder.  The report notes in summary 
that appellant has had a major psychiatric condition with 
several different features more or less continuously since 
his teenage years.
 
Appellant's mother submitted a letter dated April 1990 
describing the change in appellant's behavior after his 
return from military service.  The letter also provides 
observations about appellant's then-current symptoms.  The 
letter asserts that appellant had been treated twice at 
Albany VA Medical Center and was currently in treatment at a 
clinic in Kingston.

A mental healthy evaluation from [REDACTED][REDACTED],  Community 
Mental Health Services dated June 1990 describes appellant's 
progress since the earlier evaluation.

Appellant submitted a request in March 1991 to reopen a claim 
for PTSD/nervous condition.  The request notes that the claim 
for nervous condition had been denied in 1977, and cites 
treatment at the Albany VAMC.

The file contains a statement dated April 1991 by [redacted], who 
described herself as a longstanding acquaintance of appellant 
(per subsequent development, [redacted], is appellant's cousin).  
[redacted], described the changes in appellant's behavior after 
return from military service.  Based on her reported 
acquaintance with appellant and her reported educational 
background (law degree and several degrees in psychology), 
[redacted],  asserts that appellant's experiences in Vietnam were 
the direct cause of his current mental illness.  

Appellant submitted a stressor statement regarding his 
Vietnam service in May 1991.

Appellant had a VA psychiatric examination in April 1991.  
The examiner noted appellant's history and made current 
clinical observations.  The examiner's diagnosis was as 
follows: PTSD and paranoid schizophrenia (Axis I), atypical 
personality disorder - paranoid personality disorder (Axis 
II).

Based on the evidence detailed above, RO issued a rating 
decision in June 1991 that granted service connection for 
PTSD at a rate of 10 percent disabling.  The rating decision 
continued a nonservice-connected pension for paranoid 
schizophrenia at 70 percent.

Appellant submitted a Notice of Disagreement (NOD) regarding 
the initial 10 percent rating in September 1991.  He 
submitted a VA Form 9 detailing his history and current 
symptoms in February 1992.

A mental health evaluation from [REDACTED][REDACTED],  Mental 
Health Services dated January 1992 describes eight reported 
previous hospitalizations and describes appellant's current 
symptoms.  

Appellant testified in a hearing before the RO in April 1992.  
RO also heard testimony from appellant's mother [redacted], from 
his aunt [redacted], and from his cousin [redacted]. Appellant testified 
in regard to his service in Vietnam and his symptoms and 
treatment since returning from service.  Testimony from [redacted], 
[redacted], and [redacted], concerned appellant's demeanor and behavior 
before and after military service.

Appellant had a VA psychiatric examination in April 1992.  
The examiner noted appellant's history and current clinical 
observations.  The examiner's diagnosis was as follows: 
paranoid schizophrenia (Axis I).

RO issued a Hearing Officer's Decision in November 1992 that 
noted the treatment records from [REDACTED] [REDACTED],  Community 
Mental Health Services and the testimony presented at the RO 
hearing in April 1992.  The decision continued a rating of 10 
percent for PTSD, based on a finding that appellant's 
symptoms were more easily attributed to nonservice-connected 
schizophrenia than to service-connected PTSD.

Appellant had a VA psychiatric examination in July 2001 for 
the specific purpose of differentiating between PTSD and 
schizophrenia, and determining how much each condition 
contributes to his disability.  The examiner noted 
appellant's history and current clinical observations.  The 
examiner also conducted a PTSD examination.  The examiner's 
diagnoses were as follows: paranoid schizophrenia, in 
remission (Axis I), hearing loss (Axis III), no family 
support, mother in nursing home (Axis IV), and Global 
Assessment of Functioning (GAF) of 40 (Axis V).  The examiner 
specifically noted that appellant does not have PTSD.

III.  Analysis

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (2002).  The Board is 
under the statutory obligation to conduct a de novo review of 
the new and material evidence issue.  Without the submission 
of new and material evidence, the Board does not have 
jurisdiction to review the claim in its entirety, and its 
analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection; 
i.e., the rating decision in April 1977.  If new and material 
evidence is presented or secured to a disallowed claim the 
Board can reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  Otherwise, the 
Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The Board's remand in January 2002 determined that it 
appears, from the documents on file, that appellant desires 
to reopen his claim for service connection for schizophrenia.  
For claims submitted prior to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2000).  

The evidence added to the file since the Board's decision in 
July 1989 is discussed below, including the Board's 
determination in regard to the newness and materiality of 
each piece of evidence in turn. 

Appellant's mother, aunt, and cousin presented lay statements 
and oral testimony in regard to appellant's demeanor and 
behavior prior to military service and after his return from 
service.  A layperson can certainly provide an eyewitness 
account of a veteran's visible symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  This evidence is 
"new" in that it was before the adjudicator at the time of 
the last final denial. It is "material" because it relates 
to continuity of symptoms subsequent to military service, 
which is an element toward establishing service connection 
for a chronic condition.

The records from [REDACTED] [REDACTED],  Community Mental Health 
Services are "new" in that they were not before the 
adjudicator at the time of the last final denial.  They are 
"material" because they provide evidence relevant to 
appellant's family history of schizophrenia, his mental 
condition prior to service, and his psychiatric treatment 
after service, all of which are relevant to establishing or 
refuting entitlement to service connection for a chronic 
condition.

The VA psychiatric examinations of April 1992 and July 2001 
are "new" in that they were not before the adjudicator at 
the time of the last final denial.  They are "material" 
because they provide evidence regarding the interrelationship 
of appellant's various psychiatric disorders over time.  This 
is relevant toward determining entitlement to primary or 
secondary service connection for one or several of those 
disorders.

In sum, new and material evidence in regard to schizophrenia 
has been received, and the claim for service connection for 
that disability must be reopened.  Appellant's appeal is 
granted to that extent only.

ORDER

New and material evidence having been received in regard to 
paranoid schizophrenia, appellant's application to reopen a 
claim for service connection for that condition is granted.  
The appeal is allowed to this extent.


REMAND

In January 2002, the Board remanded the case back to RO.  The 
remand instructed RO to obtain copies of all records of 
psychiatric treatment not currently on file, including more 
recent treatment as well as early records (1970 to 1972).  
Based on the Board's review of the file, RO diligently 
pursued the early treatment records (1970 to 1972) but did 
not request or pursue the more recent treatment records.  
According to the VA medical examination in July 2001, 
appellant was at that time still undergoing clinical 
counseling at [REDACTED][REDACTED],  Mental Hygiene Clinic, but those 
recent records were not requested.  Recent records are 
potentially relevant to the issue of appellant's entitlement 
to an increased rating for his service-connected mental 
disability and should be obtained as part of VA's duty to 
assist.

A remand by the Board confers upon the claimant, as a matter 
of law, the right of compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  When the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  The Board accordingly 
finds that the case is not yet ready for appellate review and 
that further development is necessary.

Further, the Board has reopened appellant's claim for service 
connection for paranoid schizophrenia.  It is therefore 
appropriate at this point to obtain a VA psychiatric opinion 
regarding the degree to which appellant's schizophrenia was 
incurred in or aggravated by his military service.  The Board 
particularly notes that appellant's psychiatric diagnoses 
have changed over the years (e.g., the earliest VA 
psychiatric examination in April 1991 diagnosed PTSD and 
paranoid schizophrenia, but the most recent VA psychiatric 
examination in July 2001 diagnosed paranoid schizophrenia 
without PTSD).  Evidence of record also shows that appellant 
has a strong family history of schizophrenia and that several 
psychiatric disorders appear to be interacting.  Only a 
mental health care professional can provide competent opinion 
as to which specific psychiatric condition(s) can be 
attributed to military service, and the current severity 
thereof.  
 
In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  RO must furnish the appellant and 
his service representative a letter 
notifying them of the VCAA and its 
duties to notify and assist, 
specifically as regards the issues 
currently on appeal.  The letter should 
include a description of the evidence 
necessary to substantiate the claim, a 
statement of the evidence still needed 
to substantiate the claim, if any, and 
the respective responsibilities of VA 
and appellant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Appellant should be expressly told to 
submit everything that he has 
concerning these claims.  38 C.F.R. 
§ 3.159 (2004).

2.  Appellant should specifically be 
asked to identify all providers of 
mental health treatment, both VA and 
private, with dates of treatment.  If 
it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.  Specifically, all records 
of recent treatment should be requested 
and obtained.  To the extent the 
records cannot be obtained, the claims 
file should reflect the efforts 
undertaken.

3.  Following the appropriate period 
for receipt of new evidence as detailed 
above, but whether or not any new 
evidence is received, RO should obtain 
a VA psychiatric opinion regarding the 
etiologies and the symptoms of 
appellant's various mental disorders.  
The examiner must review the C-file, 
and should conduct an examination of 
appellant if necessary.  The examiner 
should provide a professional opinion 
as to which of appellant's psychiatric 
conditions, if any, were incurred in or 
aggravated by military service, and the 
degree of severity thereof.  To the 
extent possible, the PTSD and the 
schizophrenia findings should be 
dissociated, if the schizophrenia is 
not shown related to service.  If the 
examiner cannot provide an opinion 
without resorting to speculation, the 
examiner should so state.

4.  Following any necessary development 
in addition to that listed above, the 
RO should re-adjudicate appellant's 
claims for increased initial rating for 
PTSD and service connection for 
paranoid schizophrenia on the merits.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


